Per Curiam.
The application of Napoleon Martin for leave to appeal from an order of Judge J. Harold Grady, presiding in the Criminal Court of Baltimore, denying relief prayed in a petition under the Uniform Post Conviction Procedure Act is denied for the reasons set forth by Judge Grady in the memorandum accompanying the order.
We note, however, that the test of the inadequacy of counsel is no longer whether the representation was so deficient as to make a farce out of the trial. The rule followed by this Court is that counsel is incompetent when under all the circumstances of the particular case the accused has not been afforded a genuine and effective representation. Green v. Warden, 3 Md. App. 266. Judge Grady found that the petitioner was afforded “adequate and effective representation” and on the record before us, applying the more comprehensive rule, we agree.

Application denied.